Exhibit 10.1

 

 

February 24, 2020

 

STANLEY FURNITURE COMPANY LLC

200 North Hamilton Street, No. 200

High Point, North Carolina 27260

Attention: Walter A. Blocker

Email: walter.blocker@vntrade.vn

 

DEXTRA PARTNERS PTE. LTD.

269A South Bridge Road

Singapore 058818

Attention: Bernhard Weber

Fax: 65 6645 0470

Email: b.weber@dextrapartners.com

 

Re:         Forbearance Extension Letter Agreement

 

Ladies and Gentlemen:

 

Reference is made to that certain Forbearance Agreement, dated as of October 31,
2019 (as amended, supplemented or otherwise modified from time to time, the
“Forbearance Agreement”), by and among Stanley Furniture Company LLC, f/k/a
Churchill Downs LLC (the “Borrower”), Stanley Intermediate Holdings LLC, Stanley
Furniture Company 2.0, LLC, Churchill Downs Holdings Ltd. and HG Holdings, Inc.
(“Lender”). Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Forbearance Agreement or incorporated
therein.

 

The Loan Parties have requested that the Lender agree to extend the outside
termination date of the Forbearance Period from February 24, 2020 to February
26, 2020. The Lender has agreed to such an extension, subject to the terms and
conditions set forth herein.

 

Now, therefore, for valuable consideration, the mutual receipt of which is
hereby acknowledged, the Loan Parties and the Lender agree as follows:

 

1.     Forbearance Extension. Section 3(b)(iii) of the Forbearance Agreement is
hereby amended by replacing the reference to “February 24, 2020” with “February
26, 2020”.

 

2.     No Waiver of Acknowledged Events of Default. For the avoidance of doubt,
nothing herein shall waive any of the Acknowledged Events of Default, all of
which continue to exist.

 

3.     Release. In consideration of the agreements of the Lender set forth in
this letter agreement, each of the Loan Parties hereby release and forever
discharge the Lender and each other member of the Releasee Group from any and
all claims, counterclaims, demands, damages, debts, suits, liabilities, actions
and causes of action of any nature whatsoever, whether arising at law or in
equity, whether known or unknown, whether liability be direct or indirect,
liquidated or unliquidated, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted, which any of the Loan
Parties ever had or claimed to have had, now has or claims to have or, to the
extent arising from or in connection with any act, omission or state of facts
taken or existing on or prior to the date hereof, may have after the date hereof
against any member of the Releasee Group, for, upon or by reason of any matter,
cause or thing whatsoever through the date hereof. Each of the Loan Parties
represents, warrants, acknowledges and confirms that, as of the date hereof,
such Person has no knowledge of any action, cause of action, claim, demand,
damage or liability of whatever kind or nature, in law or in equity, against any
member of the Releasee Group arising from any action by any such Person, or
failure of any such Person to act, under or in connection with any of the Loan
Documents.

 

 

--------------------------------------------------------------------------------

 

 

4.     Effectiveness of Letter Agreement. This letter agreement shall be
effective on the date hereof upon the Lender’s receipt of counterparts of this
letter agreement duly executed by the Lender and each of the Loan Parties.
Delivery of executed counterparts of this letter agreement by telecopy or other
secure electronic format (.pdf) shall be effective as an original.

 

 

[Remainder of Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Forbearance Agreement to
be duly executed as of the date first above written.

 

BORROWER:

STANLEY FURNITURE COMPANY LLC,

  a Delaware limited liability company       By:     /s/ R. Ledger              
                                   Name: R. Ledger   Title: CEO        
GUARANTORS: STANLEY INTERMEDIATE HOLDINGS LLC,   a Delaware limited liability
company       By:     /s/ R. Ledger                                           
       Name: R. Ledger   Title: CEO           STANLEY FURNITURE COMPANY 2.0,
LLC,   a Virginia limited liability company       By:     /s/ R. Ledger         
                                          Name: R. Ledger   Title: CEO          
CHURCHILL DOWNS HOLDINGS LTD.,   a British Virgin Islands business company      
By:     /s/ R. Ledger                                                     Name:
R. Ledger   Title: Director

 

Signature Page

Stanley Furniture Forbearance Extension

--------------------------------------------------------------------------------

 



 

LENDER:  HG HOLDINGS, INC.,   a Delaware corporation       By:      /s/ Steven
A. Hale II                                           Name: Steven A. Hale II  
Title: Chairman & CEO

    

Signature Page

Stanley Furniture Forbearance Extension